Turney, Ch. J.
This cause was heard at the present term. Decree was entered on October 14. There is a petition to rehear, marked “filed October 23, 1890.” No motion to file said petition was made to the Court, and no notice that it had *336been, filed until October 30. Xo notice has been given to adversary counsel.
Section 17 of the Bules, 1 Pickle, 755, directs:
“Petitions for rehearing, before being presented to the Court, will be furnished to opposite counsel; and after both sides have prepared briefs, the record, together with the petition and briefs, will be presented to the Court without • argument. * * * But petitions for rehearing must in all eases be presented to the Court within ten days after the opinion in the case which is sought to be re-examined,” etc.
This petition is presented sixteen days after decree was entered, which may have been several days after the opinion. As we have seen, the rule is violated in nearly or quite all other respects.
Petition dismissed with costs.